1                                   UNITED STATES DISTRICT COURT

2                                        DISTRICT OF NEVADA

3                                                   ***
      SILVIA REGINA LASKO AND IMAM
4     KEITH ALAN LASKO,
5                         Plaintiffs,                  2:18-cv-01802-GMN-VCF
                                                       ORDER
6     vs.
      CALIBER HOME LOANS, INC., et al.,
7
                          Defendants.
8
           Before the court is Silvia Regina Lasko and Imam Keith Alan Lasko v. Caliber Home Loans, Inc.,
9
     et al., case number 2:18-cv-01802-GMN-VCF.
10
           Accordingly,
11
           IT IS HEREBY ORDERED that the status hearing scheduled for 10:00 AM, February 18, 2020,
12
     is VACATED, and RESCHEDULED to 10:00 AM, August 14, 2020, in Courtroom 3D.
13
           DATED this 11th day of February, 2020.
14
                                                             _________________________
15                                                           CAM FERENBACH
                                                             UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25
